771 N.W.2d 747 (2009)
Joan B. JACKSON, Plaintiff-Appellee,
v.
ESTATE OF Ronald B. GREEN, Defendant-Appellant.
Docket No. 136423. COA No. 269244.
Supreme Court of Michigan.
September 11, 2009.

Order
In this cause a motion for rehearing is considered, and it is DENIED.
MARKMAN, J., states:
I would deny defendant's motion for rehearing with regards to the partition issue, but grant the motion with regards to the statute of limitations issue and, on reconsideration, would reverse the judgment of *748 the Court of Appeals on the statute of limitations issue for the reasons stated in my previous statement in Jackson v. Green Estate, 484 Mich. 209, 221-227 (2009).
MARILYN J. KELLY, C.J. and MICHAEL F. CAVANAGH, J., would grant rehearing.